Citation Nr: 0002592	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-02 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the lumbar spine as secondary to a service-
connected left knee disability.

2.  Entitlement to service connection for entrapment ulnar 
neuropathy at the left elbow as secondary to a service-
connected left knee disability.  

3.  Entitlement to an increase in a combined 30 percent 
rating for postoperative residuals of a left knee injury with 
traumatic arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to March 
1976.  This case comes to the Board of Veterans' Appeals 
(Board) in part from a November 1997 RO decision which 
reduced the rating for the veteran's service-connected 
postoperative residuals of a left knee injury from 30 percent 
to 20 percent, effective from February 1998.  The veteran 
testified at an RO hearing in July 1998.  In a September 1998 
RO decision, a separate 10 percent rating for traumatic 
arthritis as a postoperative residual of a left knee injury 
was assigned, effective from February 1998.  The veteran's 
service-connected left knee disability is currently evaluated 
20 percent under rating criteria for instability of the knee 
and 10 percent under rating criteria for arthritis of the 
knee; the combined rating for the left knee disability is 30 
percent.  

This case also comes to the Board from an August 1998 RO 
decision which denied service connection for degenerative 
changes of the lumbar spine and for entrapment ulnar 
neuropathy at the left elbow, both claimed as secondary to 
the service-connected left knee disability.

The present Board decision addresses the claims for secondary 
service connection for low back and left elbow conditions.  
The claim for a higher rating for the left knee disability is 
the subject of the remand which follows the Board decision.


FINDING OF FACT

The veteran has not submitted competent evidence to show 
plausible claims for service connection for degenerative 
changes of the lumbar spine and for entrapment ulnar 
neuropathy at the left elbow, claimed as secondary to his 
service-connected left knee disorder.


CONCLUSION OF LAW

The veteran's claims for service connection for degenerative 
changes of the lumbar spine and for entrapment ulnar 
neuropathy at the left elbow, as secondary to a service-
connected left knee disorder, are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1975 to March 
1976.  Service medical records show he sustained a tear of 
the left tibial collateral ligament for which he underwent 
surgical repair in April 1975, and thereafter was treated for 
complaints of left knee pain.  

Medical records during service and for many years later 
reveal no complaints, clinical findings, or diagnosis of 
either a lumbar spine disability or neuropathy in the left 
upper extremity.  

In a September 1979 decision, the RO granted service 
connection for postoperative residuals of a left knee injury.

Medical records show the veteran was treated in the years 
after service for his service-connected left knee disability, 
and he had additional left knee operations in 1979, 1986, 
1990, and 1993.  The records from the late 1980s and early 
1990s show left knee instability and use of a brace.

An October 4, 1994 report from Pee Dee Orthopaedic Associates 
indicates the veteran injured his left arm in an industrial 
accident that day and was to be admitted to McLeod Regional 
Medical Center for treatment.  He complained of pain about 
the arm and some diffuse paresthesias in his hand without any 
loss of sensation.  An examination of the left arm revealed 
diffuse swelling from the shoulder to the elbow and an open 
wound over the mid-lateral arm.  The veteran was normal 
neurovascularly, and his radial nerve appeared to be intact.  
There was normal sensation to pin prick.  X-rays of the upper 
extremity revealed a three part fracture of the proximal 
humerus with minimal displacement of the greater tuberosity 
fracture and a very comminuted displaced fracture of the mid-
shaft of the left humerus.  The impression was open fracture 
of the left humerus and a three part proximal humerus 
fracture on the left.  Additional records show the veteran 
was admitted to the hospital and underwent open reduction and 
internal fixation of the left humerus fracture.  He had 
additional injuries, apparently from the industrial accident, 
including a fractured finger of the right hand and multiple 
contusions and abrasions.  There was reference to a soft 
tissue injury of the mid back and left flank areas.  A 
brachial plexus injury was also noted.  The records indicate 
the veteran's injuries were the subject of a worker's 
compensation claim.

[The Board notes that typewritten copies of the above October 
4, 1994 medical record were submitted by the veteran and his 
representative in May 1997 and August 1998.  These copies are 
virtually identical except for the section concerning patient 
history.  The history portion of the October 4, 1994 medical 
record, submitted in May 1997, relates, in pertinent part, 
that the veteran "was working this morning at Superior 
Machine when he got his cuff caught in some type of machine 
that twisted him and brought his arm under and into a 
machine."  When the veteran submitted this report in May 
1997, he also submitted his own statement (on VA Form 21-
4138) in which he said, "I feel my service connect should by 
rise while working on my Job at at night, I was standing by 
my machine and my knee give away and my cuff got caught in my 
machine if my knee had not give away it would not have happen 
to."  The history portion of the October 4, 1994 medical 
record, submitted by the veteran's representative in August 
1998, relates, in pertinent part, that the veteran "was 
working this morning at Superior Machine when his left knee 
gave away and cause him to lose his balance and fell into 
machine.  His cuff got caught in some type of machine."]

Records from October 1994 to February 1995 from Pee Dee 
Orthopaedic Associates indicate ongoing treatment for the 
veteran's left upper extremity injury.  There is no reference 
in the records to the veteran's left knee disability.  

A February 1995 report from Roland Skinner, M.D., reflects 
that the veteran underwent an examination of the upper 
extremities which showed decreased motor strength and 
sensation on the left side as compared with the right side.  
Dr. Skinner indicated in the impression that the veteran 
probably had a brachial plexus injury involving primarily the 
upper trunk muscles with some mild weakness of the lower arm 
(assuming that the veteran was giving full effort) and also 
some sensory deficit in a C8-T1 distribution.  He recommended 
continuation of physical therapy and an electromyogram (EMG) 
and nerve conduction study on the left arm.  (Only page 2 of 
Dr. Skinner's report was received, and it was noted on the 
report that seven other pages of medical records that were 
received with the report were destroyed as they were 
duplicative of other evidence previously received.)

Records from March to June 1995 from Pee Dee Orthopaedic 
Associates indicate ongoing treatment for the veteran's left 
upper extremity injury.  In May 1995, the veteran reported 
discomfort with abduction of his left shoulder and the 
examiner believed there was an element of impingement.  X-
rays showed the veteran's fractures were solidly healed.  In 
June 1995, the examiner felt the veteran had reached maximum 
improvement, despite occasional impingement primarily with 
abduction which was mild.  The examiner believed the veteran 
was impinging where he had the fracture of the tuberosity and 
would not recommend surgery for it.  The examiner stated that 
in the future the veteran's intermedullary rod might possibly 
have to be removed, and opined that the veteran had permanent 
limitations in his arm with overhead use, lifting, pulling, 
and pushing of the arm.  The examiner deferred to another 
doctor for a rating or statement regarding a brachial plexus 
injury.  From an orthopedic standpoint, the examiner stated 
the veteran had a permanent physical impairment in his upper 
extremity of 35 percent.

Medical records also note periodic treatment for the 
veteran's service-connected left knee disability, including 
additional surgery in January 1996.

A February 1996 record from Dr. Dawson indicates that the 
veteran reported pain in the right sciatic notch area.  He 
denied having pain in his back at that time.  On an 
examination, straight leg raising was negative on the left 
and strongly positive on the right, both while sitting.  X-
rays of the lumbar spine revealed decreased disk space at L5-
S1.  The diagnosis was sciatica of the right leg.   At this 
visit, the veteran also had left knee complaints.

A March 1997 report from Florence Orthopaedic Associates 
indicates a complaint regarding pain in the left leg; the 
pain reportedly radiated to the left knee and calf.  An 
examination revealed that straight leg raising on the left 
caused pain down the lateral aspect of the left leg.  X-rays 
of the lumbar spine showed decreased disk space at L5-S1 and 
normal alignment, and X-rays of the left knee showed 
decreased joint space.  The diagnoses were left leg pain and 
sciatica on the left.  

A December 1997 VA outpatient record indicates that the 
veteran reported having fractured his left shoulder on the 
job in 1994 and having a pin from the elbow to shoulder.  He 
reported a history of arthritis in his shoulder and knee 
joint.  The assessment was left knee pain and left shoulder 
pain.  

A March 1998 medical record indicates a complaint of low back 
pain in addition to complaints referable to the left knee.  

An April 1998 medical record from N. Lee Morris, M.D., 
indicates that on a physical examination the veteran had 
lumbar muscle spasms.  The impression was lumbar sprain.  

VA X-rays of the lumbar spine in June 1998 revealed normal 
alignment, minimal degenerative change at multiple levels, 
and no acute bony abnormalities.

A VA nerve conduction velocity report in June 1998 revealed 
entrapment ulnar neuropathy at the left elbow and a normal 
left median nerve.  

In July 1998, the veteran's representative filed claims for 
service connection for degenerative changes of the lumbar 
spine and entrapment ulnar neuropathy at the left elbow, as 
secondary to the veteran's service-connected left knee 
disability.  It was stated that his left elbow was injured in 
an industrial accident when his service-connected left knee 
gave way unexpectedly, causing the left arm to be caught in a 
piece of machinery.  

A July 1998 medical record from N. Lee Morris, M.D., 
indicates that the veteran was complaining of discomfort 
concerning his knee and back.  The impression was 
degenerative osteoarthritis of the left knee and back.  

In August 1998, the RO denied the veteran's claim for 
secondary service connection for degenerative changes of the 
lumbar spine and for entrapment ulnar neuropathy at the left 
elbow, as secondary to a service-connected left knee 
disability, indicating that there was no medical evidence of 
a relationship between the claimed conditions and the 
service-connected left knee disability.  

In his September 1998 substantive appeal, the veteran 
indicated that he was unable to play sports and that it was 
difficult to work every day because he could not stand for 
any length of time.  He stated that he lived with pain every 
day.  He asserted that his left knee gave way causing him to 
be caught in a machine from which he lost 35 percent of the 
use of his left arm.  He stated that he had a pin from his 
elbow to his shoulder.  

Medical records in September and October 1998 from N. Lee 
Morris, M.D., indicate complaints of pain in the back, left 
shoulder, and left knee.  It was noted that the veteran was 
now wearing a brace.  There were no clinical findings 
pertaining to the back.  The impression was osteoarthritis of 
the left knee in September 1998 and osteoarthritis in October 
1998.  

VA outpatient records in December 1998 indicate complaints of 
left knee pain, left hand numbness, and back pain.  The 
veteran reported that since he was last seen there three 
months previously he received a left knee brace and had begun 
taking non-steroidal anti-inflammatory drugs with some 
improvement in symptoms.  An examination revealed the veteran 
to be neurovascularly intact.  His paravertebral muscles of 
the spine were tender to palpation, and he had tenderness to 
straight leg raise that was localized to the back.  He had 
some paresthesias over the left ulnar aspect of the hand 
radiating up the ulnar aspect of the arm.  The assessment was 
possible cubital tunnel syndrome.  The veteran was seen in 
the kinesiotherapy clinic for a home exercise program for his 
low back weakness and pain.  

A December 1998 medical record from N. Lee Morris, M.D., 
indicates a complaint of pain in the back and knee joint and 
numbness in the hand and arms.  It was noted that the veteran 
was wearing a left knee brace.  The impression was 
osteoarthritis of the left knee and hypertension.  There were 
no findings or diagnosis pertaining to the lumbar spine or 
left upper extremity.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As explained below, the Board finds that the 
veteran's secondary service connection claims are not well 
grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
In the case of a claim for secondary service connection, 
there must be medical evidence of a nexus between an 
established service-connected condition and the claimed 
disability.  Libertine v. Brown, 9 Vet. App. 521 (1996).

In this case, the veteran contends that he has degenerative 
changes of the lumbar spine and entrapment ulnar neuropathy 
at the left elbow which are attributable to his service-
connected left knee disability.  The medical evidence shows 
that the veteran had several fractures in his left upper 
extremity (humerus) as the result of an accident at work on 
October 4, 1994.  The copy of the October 4, 1994 medical 
record which the veteran submitted in May 1997 notes the 
patient history of the industrial accident and makes no 
mention of the left knee being involved.  In contrast, the 
copy of the October 4, 1994 medical record submitted by the 
veteran's representative in August 1998 contains a recitation 
of patient history of the left knee giving way before the 
accident.  Given the grammar of this portion of the copy of 
the report submitted in August 1998, as well as other 
circumstances, there are serious questions as to whether this 
copy is authentic.  Even assuming that the copy of the report 
submitted in August 1998 is genuine, the mere recitation of 
patient history does not consitute competent medical evidence 
of causality for a well-grounded claim for service 
connection.  LeShore v. Brown, 8 Vet.App. 406 (1995). 

On follow-up visits in May and June 1995, a private doctor 
believed that the veteran had impinging where he had the 
fracture of the tuberosity.  X-rays of the lumbar spine in 
February 1996 and March 1997 show decreased disk space at L5-
S1.  There was a complaint of low back pain in March 1998, 
and Dr. Morris diagnosed the veteran with lumbar sprain in 
April 1998.  In June 1998, the veteran was diagnosed by VA 
with lumbar spine degenerative changes and entrapment ulnar 
neuropathy at the left elbow, as shown by X-rays and a nerve 
conduction velocity study.  Thereafter, the veteran was seen 
privately and at the VA for complaints of low back pain, left 
shoulder pain, and left hand numbness.  

In reviewing the entire record, the Board finds that what is 
lacking in establishing a well-grounded claim for secondary 
service connection in this case is competent medical evidence 
linking the veteran's degenerative changes of the lumbar 
spine and entrapment ulnar neuropathy at the left elbow with 
his service-connected left knee disability.  Statements by 
the veteran, to the effect that his low back disability and 
left upper extremity neuropathy are attributable to his 
service-connected left knee disability, do not constitute 
competent medical evidence, since, as a layman, he has no 
competence to give a medical opinion on diagnosis or etiology 
of a disorder.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) of submitting evidence to show 
well-grounded claims for secondary service connection for 
these conditions, and thus the claims must be denied.  







ORDER

Service connection for degenerative changes of the lumbar 
spine as secondary to a service-connected left knee 
disability is denied.

Service connection for entrapment ulnar neuropathy at the 
left elbow as secondary to a service-connected left knee 
disability is denied.  


REMAND

The veteran's claim for an increase in a combined 30 percent 
rating for postoperative residuals of a left knee injury with 
traumatic arthritis is well grounded, meaning plausible, and 
the file indicates there is a further VA duty to assist him 
in developing facts pertinent to the claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. §§ 3.103, 3.159; Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Review of the claims folder shows that the veteran's most 
recent VA examination was conducted in June 1997.  At that 
time, there was no instability to varus or valgus stress at 
30 degrees of flexion, and the veteran's anterior drawer, 
posterior drawer, and Lachman's were negative.  He also 
complained of pain with ambulation.  Since then, he has 
received private and VA outpatient treatment for knee 
complaints, to include pain and instability, and he received 
a brace in 1998 to stabilize his left knee.  Given the length 
of time since the last VA compensation examination, and 
evidence suggesting the condition has worsened, the Board 
believes that a current examination is in order.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Any recent treatment records 
should also be obtained.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Therefore, this issue is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for left 
knee problems since his June 1997 VA 
examination.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of all 
related medical records which are not 
already on file.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current nature and severity 
of his service-connected left knee 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be performed, to include range of left 
knee motion in degrees, measured with a 
goniometer, and an accurate assessment of 
left knee instability.  The examiner 
should note for the record any objective 
evidence of pain referable to the left 
knee, and should assess the degree of 
additional limited motion or other 
functional impairment during use or 
flare-ups due to knee pain, in accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995).  All clinical findings must be 
reported in detail in the examination 
report.  

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for a higher rating for 
his left knee disability.  If the 
decision is adverse to the veteran, the 
RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review.  

While the case is in remand status, the veteran may furnish 
additional evidence and argument on the issue which the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 



